Citation Nr: 0000132	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-39 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder of 
the feet.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
laceration of the left fourth toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
September 1983.  This appeal arises from a July 1996 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which determined that the veteran had failed to submit 
new and material evidence to reopen the claims of service 
connection for a skin disorder of the feet and the residuals 
of a laceration of the left fourth toe. 

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in March 1998, October 1998, and February 1999 for 
the purpose of obtaining additional medical evidence and 
affording due process to the veteran, and it has been 
returned to the Board for appellate review.

This appeal initially included the issue of entitlement to 
service connection for bilateral pes planus.  However, in a 
decision dated in February 1999, the Board rendered a final 
determination on this issue.  The issue of service connection 
for bilateral pes planus is therefore no longer the subject 
of appellate consideration.


FINDINGS OF FACT

1.  In April 1984, the RO denied the veteran's claim of 
service connection for a skin disorder of the feet.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for a skin disorder of the feet is not so significant that it 
must be considered in order to fairly decide this claim.

4.  In an October 1984 Board decisions, service connection 
for the residuals of a laceration of the left fourth toe was 
denied; and in August 1992, the RO determined that the 
veteran had failed to submit new and material evidence to 
reopen the claim.

5.  The veteran did not timely appeal that August 1992 
determination, and it became final.

6.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for the residuals of a laceration of the left fourth toe is 
not so significant that it must be considered in order to 
fairly decide this claim.


CONCLUSIONS OF LAW

1.  The April 1984 rating decision that denied service 
connection for a skin disorder of the feet is final.  
38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 20.302 
(1999).

2.  Evidence received since the April 1984 RO decision is not 
new and material, and, thus, the claim for service connection 
for a skin disorder of the feet is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The August 1992 rating decision that determined that the 
veteran had failed to submit new and material evidence to 
reopen a claim for service connection for the residuals of a 
laceration of the left fourth toe is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.302 (1999).



4.  Evidence received since the August 1992 RO decision is 
not new and material, and, thus, the claim for service 
connection for the residuals of a laceration of the left 
fourth toe is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his feet 
were normal.  In July 1982, he was seen for complaints of a 
sharp pain to the fourth digit of his left foot.  He said the 
toe did not bend like the rest.  He stated the pain was 
exacerbated by climbing ladders.  The veteran reported that 
he had had a previous injury to that toe in 1975.  The toe 
did not bend downward as the others did.  Toenail growth was 
abnormal.  There was little ventral flexion capability in the 
fourth digit.  The area was mildly sensitive to palpation.  
The assessment was an old laceration of the fourth digit of 
left foot, ventral flexors.  A few days later there was an 
assessment of restricting boots and he was instructed to wear 
boon dockers in lieu of boots.

An October 1982 Report of Medical Board indicated that the 
veteran was evaluated by the orthopedic clinic in September 
1982 due to continued complaints of left fourth toe pain.  He 
reported that he cut the flexor tendon in 1978 when he walked 
on glass.  He said pain in his toe increased with ladder 
climbing and walking.  His physical examination was within 
normal limits with the exception of the left fourth toe.  An 
examination of this toe revealed a nail deformity with the 
nail being somewhat vertical in its orientation to the toe 
and tender to palpation.  There was hyperextension of the 
distal phalanx with no active flexion of the distal 
interphalangeal joint.  There was decreased sensation over 
the entire fourth toe with positive Tinel's sign at the 
metatarsophalangeal joint.  The fifth toe tended to curl 
underneath the fourth toe when the veteran stood.  There was 
also evidence of a callosity of the fifth toe.  The diagnosis 
was laceration of the flexor tendon of the fourth toe with 
neuroma of the digital nerve and painful callosities.  The 
examination determined that the condition existed prior to 
enlistment.  It was the opinion of the Medical Board that the 
veteran was unfit for military duty due to a physical 
disability that was neither incurred in nor aggravated by 
active service.

The veteran submitted an undated statement in rebuttal to the 
findings of the Medical Board Report.  He stated that his 
left toe injury occurred in 1968 and not 1978.  He said his 
toe remained asymptomatic until he entered military service.  
He asserted that repeated ladder climbing and exposure to 
sewage chemicals had aggravated his foot condition.  A 
similar argument was made by the veteran in "January 1982" 
after the Medical Board determined in December 1982 that he 
was fit for duty.  He maintained he never would have enlisted 
if he had known that he had lacerated the tendon in his 
fourth left toe.  In a decision dated in June 1983, the 
Medical Board found that the veteran was unfit for duty due 
to the laceration of the long flexor tendon of his fourth 
toe.  The Medical Board determined that the disability was 
neither incurred in nor aggravated by military service.

In October 1983, the veteran filed a claim for service 
connection for the residuals of a laceration of the long 
flexor tendon of the fourth toe of his left foot.  The claim 
was denied by the RO in a November 1983 rating decision.  The 
RO determined that the laceration existed prior to the 
veteran's enlistment, and that there was no indication that 
the condition was aggravated by active military service.  The 
veteran appealed this decision.

In March 1984, the veteran was afforded a personal hearing 
before the RO.  He denied experiencing anything wrong with 
his left fourth toe prior to entering service.  He maintained 
that his duties as a hull technician forced him stand in 
chemically treated sewage, and that this repeated exposure 
caused the skin on his feet to breakdown.  Although he could 
recall no specific incident or injury, he believed that 
constant ladder climbing along with deterioration of the skin 
of his feet resulted in the injury to his left fourth toe.  
The veteran stated that his inservice statements regarding a 
pre-service laceration injury were made under the instruction 
of his doctor.  He asserted that he had never stepped on a 
piece of glass or injured that toe prior to his military 
service.  He said he wrote what he was told to write.  During 
the course of the hearing, the veteran also raised the issue 
of service connection for a skin condition of the feet. 

Service connection for a dermatology problem of the feet was 
denied in April 1984.  The RO determined there was no 
evidence that any possible skin disorder currently suffered 
by the veteran was related to his military service.  The RO 
found the record to be devoid of any evidence of skin 
problems of the feet in service or immediately thereafter.  
The veteran was notified of this decision and his appellate 
rights in an April 1984 letter.  He did not appeal.

In October 1984, the Board denied the claim of entitlement to 
service connection for a laceration of the long flexor tendon 
of fourth toe of the left foot.  The Board determined that 
the evidence of record demonstrated that the veteran's 
laceration of the fourth toe preexisted his military.  The 
Board further determined that there was no increase in the 
severity of the disorder during service.  

The veteran filed a claim for service connection for a foot 
disorder in June 1992.  He indicated he was receiving 
treatment for the same through the Charleston VA Medical 
Center (VAMC).

Outpatient treatment records from the Charleston VAMC dated 
in February 1985 and from June 1992 to July 1992 were 
associated with the claims folder.  The veteran was evaluated 
by the orthopedic clinic in February 1985 due to complaints 
of foot pain.  He stated his left foot became painful with 
prolonged standing.  He said his fourth toe was weak, and 
that his foot was sweaty.  He attributed his foot problems to 
soaking his foot in chemicals during his military service.  
The veteran had flexible bilateral pes planus with good 
subtalar motion.  The fourth toe of the left foot crowded 
under the fifth.  Tendon function was intact.  There were 
callosities on the plantar surface of the fourth toe with 
maceration between the toes.  The impression was flexible pes 
planus, maceration of the skin, and toe crowding.  He was 
advised of proper hygiene and given a pair of box shoes with 
medial support.

In June 1992, the veteran requested a replacement of his shoe 
inserts.  There were no lesions.  There was possible 
maceration between the toes.  The diagnoses were history of 
pes planus and possible tinea pedis.

The veteran was evaluated by rehabilitation services in July 
1992.  He reported suffering chemical burns to the soles of 
his feet and the endertriginous areas of the toes while on 
active duty.  Since that time, he said he had also suffered 
from fungal intertrigo and been diagnosed as having bilateral 
pes planus.  The examiner indicated that the veteran had 
previously been prescribed arch supports with metatarsal 
heads which helped spread the toes and improve ventilation.  

By a rating action dated in August 1992, the RO determined 
that the veteran had failed to submit new and material 
evidence to reopen his claim of service connection for a foot 
condition.  The RO stated the post-service medical evidence 
did not establish that the veteran's preexisting foot injury 
was aggravated by his military service.  The veteran was 
apprised of this decision and of his appellate rights in a 
September 1992 letter.  He did not appeal.

The veteran filed another claim of service connection for a 
bilateral foot problem in June 1996.  In support thereof, he 
submitted an April 1993 treatment report from the Charleston 
VAMC.  He was seen at that time for complaints of painful 
feet, swelling of the feet, and foot odor.  There was no 
evidence of skin lesions or swelling.  There was a mild 
bunion bilaterally.  The veteran had a mild cock up toe 
deformity as well as mild pes planus.  The etiology of these 
problems was not discussed.

In July 1996, the RO denied reopening the claims of service 
connection for a skin condition and laceration of the left 
fourth toe.  The RO held that the evidence submitted by the 
veteran was not new and material.

Medical records from the Columbia VAMC dated from May 1996 to 
October 1996 were subsequently associated with the claims 
folder.  Those records show that the veteran was seen in 
August 1996 due to complaints of swelling and excessive 
sweating of the feet.  He stated he had sustained chemical 
burns to his feet in 1982.  Following a physical examination, 
he was diagnosed as having symptomatic pes planus.

The veteran was afforded a personal hearing before the RO in 
March 1997.  He stated that he did not have any difficulties 
with his feet prior to military service.  His mother also 
attested to the veteran's pre-service good health.  She 
recalled that the veteran began to develop foot problems 
during his active service.  In this regard, the veteran 
indicated that he started to develop problems after his feet 
were exposed to chemicals.  Although he stood in the 
hazardous chemicals on a daily basis, he said he was never 
issued protective boots.  The veteran maintained that he 
started to receive treatment for multiple foot disorders in 
service, and that he continued to receive treatment after his 
discharge.  He stated that several other crewmen experienced 
skin problems related to their feet.  The veteran testified 
that he had no idea as to how his fourth toe became 
lacerated.  He figured that the injury may have occurred as a 
result of continuous ladder climbing.  

In April 1997, the hearing officer found that the veteran had 
failed to submit new and material evidence to reopen his 
claims of service connection.  It was held that the evidence 
essentially duplicated the evidence that was previously 
considered by the VA.  The hearing officer stated the veteran 
had yet to furnish any evidence that showed that the skin 
condition of his feet or laceration of the fourth toe were 
incurred in or aggravated by his military service.  A 
supplemental statement of the case was mailed to the veteran 
that same month.

The veteran subsequently submitted a January 1998 VA 
treatment note.  Therein, the examiner indicated that the 
veteran had a history of plantar warts and calluses of the 
left foot, degenerative joint disease, and myalgias.  The 
veteran was also noted to have been issued a cane in July 
1997 to assist in walking.  No findings were made with regard 
to his military service.

The matter was Remanded by the Board in March 1998 for the 
purpose of affording due process to the veteran.  
Specifically, the Board observed that the aforementioned 
January 1998 treatment report was not considered by the RO 
with regard to the issues on appeal.  The Board further 
recognized that the veteran did not waive RO consideration of 
this evidence, and that a supplemental statement of the case 
had not been issued with regard to that evidence.  See 
38 C.F.R. §§ 19.31, 20.1304(c) (1999).  The RO was asked to 
review the veteran's claim in light of the newly submitted 
evidence and, if the claims remained denied, issue a 
supplemental statement of the case to the veteran.

Medical records were subsequently received from the Columbia 
VAMC, dated from July 1992 to July 1997, which show that the 
veteran continued to receive treatment for multiple foot 
problems.  Of note, a July 1997 treatment note from the 
podiatry clinic indicated that he was seen for complaints of 
a painful left foot.  There was either a callus or a plantar 
wart on the distal aspect of the left foot at the base of the 
third toe.  The assessment was plantar wart versus callus of 
the left foot.

In May 1998, the RO denied a reopening of the claims of 
service connection for a skin disorder of the feet and the 
residuals of a laceration of the left fourth toe.  The RO 
found that the veteran had yet to submit any evidence that 
was both new and material.  A supplemental statement of the 
case was furnished to the veteran in May 1998.

In a statement received in June 1998, the veteran indicated 
that he had been receiving treatment for his feet since his 
service discharge in 1983.  He said he was initially treated 
at the Charleston VAMC and then later seen at the Columbia 
VAMC.  He stated he had an appointment to have his feet 
examined in August 1998.  The veteran reported that he had 
yet to see a foot specialist.  He asked that he be afforded a 
VA examination to determine the extent of his foot condition 
and its relationship to his military service.

The matter was Remanded again by the Board in October 1998.  
The Board observed that the veteran had made reference to 
upcoming VA treatment for his foot problems, and that the RO 
had failed to obtain a copy of those records.  The RO was 
asked to obtain copies of all VA and non-VA records medical 
records that reflected treatment for the conditions at issue.

In a letter dated in November 1998, the RO requested that the 
veteran submit the names and addresses of any medical care 
provider who had treated him for his skin disorder of the 
feet or the residuals of a laceration of the left fourth toe 
since January 1998.  The veteran responded that same month.  
He indicated that he had not been seen by any physician 
outside of the Columbia VAMC.

An August 1998 treatment report from the Columbia VAMC showed 
that the veteran was evaluated for complaints of bilateral 
foot pain.  He said the symptoms were getting worse despite 
his use of shoe inserts, non-steroidal anti-inflammatory 
medications, and foot soaks.  He stated his service medical 
records showed that the onset of these problems occurred in 
service.  Following a physical examination, the veteran was 
diagnosed as having pes planus and a hallux valgus deformity.  

The veteran's request to reopen his claims of service 
connection for a skin disorder of the feet and the residuals 
of a laceration of the left fourth toe was denied by the RO 
in December 1998.  In order to reopen a claim, the RO stated 
that new and material evidence had to be submitted.  The RO 
stated evidence was considered new when it was not merely 
cumulative of other evidence on record, and was considered 
material when it was relevant and probative of the issue at 
hand.  The RO further indicated there had to be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would change the outcome.  See Colvin v. 
Derwinski, 1 Vet App. 171 (1991).  The evidence submitted in 
connection with the veteran's claim was found by the RO to be 
essentially duplicative of the evidence that was previously 
considered and therefore cumulative.  A supplemental 
statement of the case was promulgated in December 1998.

The matter was Remanded by the Board for a third time in 
February 1999.  The Board indicated that the United States 
Court of Appeals for the Federal Circuit had recently 
determined that the "reasonable possibility" test that had 
been set forth in Colvin v. Derwinski was not in keeping with 
the language of 38 C.F.R. 3.156(a), new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The RO was asked to readjudicate the issue of whether new and 
material evidence has been presented to reopen a claims of 
service connection for a skin disorder of the feet and the 
residuals of a laceration of the left fourth toe.  The Board 
stated that the determination had to be made pursuant to the 
changes that were made in the Hodge decision.  

In a letter dated in March 1999, the RO requested that the 
veteran provide the names and addresses of any medical care 
provider who had treated him for his skin disorder of the 
feet or residuals of a laceration of the left fourth toe 
since September 1998.  He was told that he had 60 days to 
submit said information.  To date, the veteran has not 
responded to this inquiry.

In June 1999, the RO determined that the veteran had failed 
to submit new and material evidence to reopen his claims of 
service connection for a skin disorder of the feet and the 
residuals of a laceration of the left fourth toe.  The RO 
found the evidence submitted by the veteran with respect to 
his request was either not material to the matters under 
consideration, or merely cumulative or redundant.  The RO 
applied the review standard of 38 C.F.R. § 3.156, and no 
reference was made by the RO to the "reasonable 
possibility" standard.  The veteran was furnished a 
supplemental statement of the case in June 1999.

II.  Analysis

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A.  Skin Disorder of Feet

The veteran's claim for service connection for a skin 
disorder of the feet was finally denied in April 1984, and he 
was notified of this denial at his address of record.  The 
notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105(c) (West 1991).  The veteran 
having failed to take any action with respect to the April 
1984 denial of his claim, the decision became final a year 
after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302. (1999).

In this case, as referenced above, the RO's April 1984 denial 
was based on the fact that the veteran had presented no 
evidence that established that any current skin disorder of 
the feet was incurred in or aggravated by his military 
service.  The medical records submitted since the 1984 
decision are "new" in the sense that they were not of record 
at the time the decision was issued.  However, that evidence 
is not "new" for the purposes of 38 U.S.C.A. § 5108 because 
it is essentially cumulative of evidence previously 
considered by the RO.  Those records merely provide greater 
detail with regard to the veteran being treated for 
complaints of skin problems of the feet.  In other words, 
these reports are not material evidence because they do not 
provide credible medical findings that the veteran's current 
diagnosis of possible tinea pedis of the feet is 
etiologically related to any incident, accident, or exposure 
that occurred during his military service.  The evidence also 
fails to document the veteran's complaints of skin problems 
of the feet prior to 1985.

The statements and testimony from the veteran regarding his 
opinion that there is an etiological relationship between his 
inservice exposure to chemicals and his current skin disorder 
of the feet cannot be considered of any probative value.  
Though an individual may be able to provide an accurate 
statement regarding firsthand knowledge of events or 
observations, a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Spalding v. Brown, 10 Vet. App. 6 (1997).  
Further, the Board finds that the statements made by the 
veteran and his mother regarding the veteran's exemplary foot 
health prior to service were essentially a repetition of 
contentions made when his claim was earlier denied, and that 
they are not new evidence.  Reid v. Derwinski, 2 Vet. App. 
312 (1992).


B.  Laceration of the Left Fourth Toe

The veteran's claim for service connection for the residuals 
of a laceration of the left fourth toe was last finally 
denied in August 1992, and he was notified of this denial at 
his address of record.  The notification was not returned as 
undeliverable.  A determination on a claim by the agency of 
original jurisdiction of which a claimant is properly 
notified is final if an appeal is not filed as prescribed in 
Department regulations.  38 U.S.C.A. § 7105(c) (West 1991).  
The veteran having failed to take any action with respect to 
the August 1992 denial of his claim, the decision became 
final a year after mailing of notification to him of the 
decision.  38 C.F.R. §§  3.104, 20.302. (1999).

In addition to the foregoing, VA regulations provide:

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  (b) 
Wartime service; peacetime service after 
December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  (1) The usual effects of 
medical and surgical treatment in 
service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated 
by service.  (2) Due regard will be given 
the places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1999).

The specified basis for the Board's denial in October 1984 
was that the evidence of record demonstrated that the 
veteran's laceration of the left fourth toe preexisted his 
military service, and that there was no medical evidence 
establishing his preexisting laceration of the left fourth 
toe underwent an increase severity during his military 
service.  In this regard, the RO determined in August 1992 
that the evidence submitted since the 1984 decision also 
failed to show aggravation of the preexisting left foot 
injury.  The medical records and reports obtained since the 
August 1992 decision are not material for the purposes of 
38 U.S.C.A. § 5108.  The additional evidence does not provide 
credible medical findings to refute the previous 
determination that the laceration of the veteran's left 
fourth toe preexisted his military service, or that said 
preexisting injury was aggravated by service as defined by 38 
C.F.R. 3.306.  Instead, the evidence reflects the veteran's 
current treatment for multiple foot problems.


The statements and testimony from the veteran and his mother 
are neither new nor material.  Notably, the veteran's opinion 
that the laceration of the tendon of his left fourth toe 
occurred as a result of climbing ladders cannot be considered 
of any probative value.  See Butler v. Brown.  Again, a lay 
person may not offer evidence that requires medical 
knowledge.  See Nici v. Brown.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a skin disorder of the 
feet, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for the residuals of a 
laceration of the left fourth toe, the claim is denied.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

